NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER             Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                            July 23, 2015

      Hon. Mark Skurka                               Hon. Adolfo Aguilo Jr.
      District Attorney                              Assistant District Attorney
      901 Leopard Street, Room 205                   Nueces County Courthouse
      Corpus Christi, TX 78401                       901 Leopard - Room 206
      * DELIVERED VIA E-MAIL *                       Corpus Christi, TX 78401
                                                     * DELIVERED VIA E-MAIL *
      Hon. Travis W. Berry
      Attorney at Law
      P.O. Box 6333
      Corpus Christi, TX 78466-6333
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00305-CR
      Tr.Ct.No. 13-CR-3008-4
      Style:    Billie Knoll v. The State of Texas



             Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,



                                               Cecile Foy Gsanger, Clerk

      CFG:ch
      Enc.
      cc: County Court at Law No. 4 (DELIVERED VIA E-MAIL)
           Hon. Anne Lorentzen, Nueces County District Clerk (DELIVERED VIA E-MAIL)
           Hon. Admin. Judge Rolando Olvera, Presiding Judge, Fifth Administrative
           Judicial Region (DELIVERED VIA E-MAIL)